Per Curiam.
The respondent is charged with converting funds of clients in the sum of $296.72. In his answering affidavit he admits the allegations of the petition, fails to set forth any mitigating circumstances and throws himself upon the mercy of the court. He also sets forth that on October 30, 1941, he told one of his clients that he would pay her the full amount, then owing, on November 5, 1941. He has failed to pay his clients any part of the money, although he has had several years in which to do so.
The respondent should be disbarred.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Respondent disbarred.